Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection be held in abeyance until the prior art rejections are overcome and the claims are in their final form.

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Argument
3.	Applicant's remark’s and arguments filed 06/29/2021 have been fully considered but they are not persuasive. The Office after reviewing the applicant’s arguments respectfully disagrees with the applicant’s rationale and remarks supporting said arguments for the reasons stated below. During patent examination, the pending claims must be "given their broadest reasonable interpretation {BRI} consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest 
Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data …The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement 
               The applicant argues that the prior art references fail to disclose contends that the prior art of record does not teach – “in particular, independent Claim 1 recites the feature of "a control IC attached to the non- display region." Independent Claim 6 recites similar features. Further the applicant contends that – “in the rejection of Claim 1, the Office admits that Abe does not teach this feature but contends that "Akaishi teaches a control IC attached to the non-display region" citing FIG. 13 in Akaishi. Applicant notes, however, that Claim 1 recites "a display panel comprising a non-display region" and "a control IC attached to the non-display region." Therefore, in the claimed invention, the control IC is attached to the non-display region of the display panel. In contrast, Akaishi and Fig. 13 in Akaishi do not appear to disclose a control IC attached to the non-display region which is comprised in a display panel. Therefore, Abe and Akaishi fail to teach the claimed "control IC attached to the non-display region" wherein the non-display region is comprised in the display panel. Accordingly, the claimed invention cannot be obtained from these references, and independent Claim 1, and similarly independent Claim 6, are not disclosed or suggested by the cited references.  The office finds that the prior art of record discloses the claims as presently present and further finds the applicant’s arguments unpersuasive for the reasons below:

However the applicant describes at paragraph – “Note that the arithmetic processing performed in the correction circuit 33 on the basis of the display region data 
The Office does find the control IC is not physically attached to non-display areas of a display panel but it is physically attached to bending areas and electrically attached to the non-display region as it prepares image data to be delivered to a display panel including the non-display region.  The teachings of the prior art also show a control IC in communication (i.e. attached) by sending data to a display panel which can identify areas of its display which are folded and not being used to display an image.  As such the Office does not find the applicant’s arguments persuasive. 
The applicant further contends that the combination of Abe and Akaishi are improper and made in hindsight.  The Office does note that Abe and Akaishi were used in the non-final office action without such complaint by the applicant and that they are analogous art whose teachings disclose the claimed invention as a whole.  The applicant cites - "One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention." In re Fine, 837 
The Office does not find the applicant arguments persusive.  The Office used analogous art and provided a reasonable motivation to combine the art.  The Office notes that combination or reasoning is not to build the applicants invention part by part but rather to use known teachings in the art to improve or modify other known teachings which when combined disclose the claimed invention.  As the Court concluded in Princeton, “As this court outlined in Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1275 (Fed.Cir.2004), in making the assessment of differences between the prior art and the claimed subject matter, section 103 specifically requires consideration of the claimed invention "as a whole." Inventions typically are new combinations of existing principles or features. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 698 (Fed.Cir.1983) (noting that "virtually all [inventions] are combinations of old elements"). The "as a whole" instruction in title 35 prevents evaluation of the invention part by part. Ruiz, 357 F.3d at 1275. Without this important requirement, an obviousness assessment might successfully break an invention into its component parts, then find a prior art reference corresponding to each component. Id. . See, e.g., Princeton Biochemicals, Inc. v. Beckman Coulter, Inc., 411 F.3d 1332, 1337-38 (Fed. Cir. 2005).  The court has recognized that most inventions are new combinations of existing principles or features 

The Office suggests the applicant clarify and distinguish his invention by further discussing in its claims how the display(s) stored in the memory is used by the correction circuit to achieve an image for a display and the processes used by the applicant to achieve the output image which can be generated an in the actual shape of the display stored in memory.  Further it may discuss that all other pixels or portions of the display are the non-display region.  It would distinguish its invention further by claiming that the processing is performed in which the original image data is subjected to image processing so as to be compressed or enlarged and then converted into image data for the size of the display region.  Abe does not appear to perform these function of the invention.  As of now the applicant is not presenting the claims in a manner which accurately define the applicant’s invention or distinguish it from prior art.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe US patent Application (20130278624), hereinafter “Abe” and Akaishi US patent Application (20160284320), hereinafter “Akaishi”

Regarding claim 1 Abe teaches a display system comprising: 
a display panel comprising: a display region; and a non-display region The display unit 1 having flexibility may be used in a state where ... a non-visible portion is formed at a part of the display section 100 as illustrated in FIG. 3B. [Abe para 0038 and see Fig. 3B]; and 
a memory circuit configured to store display region data definition .as "when the area of the visible portion S occupies two-thirds or less of the entire display section 100" may be used as a method or criteria to determine whether the display unit 1 is being deflected to such an extent that the visible portion S (i.e. first data) and the non-visible portion R (i.e. second data) can be distinguished from each other as illustrated in FIG. 3B, for example. The set value for the area corresponding to the two-thirds (not necessarily limited to two-thirds) of the entire display section 100 may be previously stored in a storage section 122 of the display unit 1 as a data table, for example. It is to be noted that this set value may be reset by the user freely [Abe para 0038];
	a correction circuit (The control section 124) configured to process first image data based on the display region data to generate second image data to be written to the display region while an image which the user wishes to display is being displayed on the visible portion S, ... thereby allowing a display portion and the visible portion S, which is actually visually recognized by the user of the display unit 1 to correspond to each other. [Abe para 0029 and see Fig. 4];
wherein the display panel is bent so that the non-display region and the control IC overlap with the display region, The display unit 1 having flexibility may be used in a state where entirety of the display section 100 serves as the visible portion S as illustrated in FIG. 3A, or in a state where a non-visible portion is formed at a part of the display section 100 as illustrated in FIG. 3B. [Abe para 0038 and see Fig. 3B]; and
Abe does not teach but Akaishi teaches a control IC attached to the non-display region, The electronic apparatus shown in FIG. 13 includes an electro-optical device 350, a display controller 300 (host controller; first processing unit), a CPU 310 (second processing unit), a storage unit 320, a user interface unit 330, and a data interface unit 340. The electro-optical device 350 includes the driver 100 and the display panel 200. [Akaishi para 0122] the control 1C comprising: 
a display driver IC configured to output the second image data to the display panel, The mode setting signal may be input from a terminal of a driver 100 1C [Akaishi para 0080] the mode is switched between the vertical write mode and the horizontal write mode based on the mode setting signal, and display data is read out from the memory cell array 120 [Akaishi para 0081].

Abe discloses a display unit has a flexible display section, a detection section for detecting a deflection amount and a deflection direction of the display section, a determination section for determining a visible portion and a non-visible portion of the display section based on the deflection amount and the deflection direction, and a control section for controlling display contents of the display section. The control section either prevents an image display on the non-visible portion or displays one of a fixed image or a pre-set moving image on the non-visible portion. The display unit also includes a displacement sensor located in the same region as the display section.
Akaishi discloses a write circuit of a storage device, in a first mode, writes a plurality of first pixel data units, each of the first pixel data units being constituted by data for pixels that are on the same data line and on different scan lines in a display panel, into a plurality of memory cells connected to a selected word line, and in a second mode, writes a plurality of second pixel data units, each of the second pixel data units being constituted by data for pixels that are on the same scan line and on different 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Abe and Akaishi.  Akaishi improves Abe’s display by using storage devices, display drivers, electro-optical devices, electronic apparatuses, and the like provided in which a RAM can be accessed in a vertical write mode and a horizontal write mode without a conversion circuit or the like for display data being externally provided thus allowing the usage of less RAM in the display

Regarding claim 2 Abe and Akaishi teach everything above (see claim 1). In addition Abe teaches and wherein the correction circuit is configured to generate third image data to be applied to the non-display region, The determination section 123 may use the set value and the deflection amount of the display section 100 stored in the storage section 122 to determine whether the display section 100 has the non-visible portion R. The control section 124 executes various kinds of controls on the non-visible portion R of the display section 100 based on the determination of the determination section 123. [Abe para 0040]
and wherein the third image data is blank or black display. Examples of the fixed-image display function may include switching of the non-visible portion R to a single-color display, for example. In particular, when a displayed color is set to black, the fixed-image display function may be realized by stopping the display drive similarly to the above-mentioned display-stop function [Abe para 0027]

"when the area of the visible portion S occupies two-thirds or less of the entire display section 100" may be used as a method or criteria to determine whether the display unit 1 is being deflected to such an extent that the visible portion S and the non-visible portion R can be distinguished from each other as illustrated in FIG. 3B, for example. The set value for the area corresponding to the two-thirds (not necessarily limited to two-thirds) of the entire display section 100 may be previously stored in a storage section 122 of the display unit 1 as a data table, for example. It is to be noted that this set value may be reset by the user freely [Abe para 0037]

7.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe, Akaishi and further in view of Kurokawa US Patent Application (20120314512), hereinafter “Kurokawa”

Regarding claim 4 Abe and Akaishi teach everything above (see claim 1). In addition Akaishi teaches wherein the memory circuit comprises a memory cell, The sense amplifier AMP reads out data from a memory cell [Akaishi para 0115] wherein the memory cell comprises: 
Akaishi does not each but Kurokawa teaches a first transistor whose semiconductor layer includes an oxide semiconductor A gate of the transistor 261 is connected to the second gate line 252 [Kurokawa para 0118] An oxide semiconductor is preferably used as such a semiconductor. [Kurokawa para 0123 and see Fig. 4A]; and a capacitor, one electrode of the capacitor electrically connected to one of a source and a drain of the first transistor a second electrode of the transistor 261 is connected to one electrode of the capacitor 281. [Kurokawa para 0118]

Abe discloses a display unit has a flexible display section, a detection section for detecting a deflection amount and a deflection direction of the display section, a determination section for determining a visible portion and a non-visible portion of the display section based on the deflection amount and the deflection direction, and a control section for controlling display contents of the display section. The control section either prevents an image display on the non-visible portion or displays one of a fixed image or a pre-set moving image on the non-visible portion. The display unit also includes a displacement sensor located in the same region as the display section.
Akaishi discloses a write circuit of a storage device, in a first mode, writes a plurality of first pixel data units, each of the first pixel data units being constituted by data for pixels that are on the same data line and on different scan lines in a display panel, into a plurality of memory cells connected to a selected word line, and in a second mode, writes a plurality of second pixel data units, each of the second pixel data units being constituted by data for pixels that are on the same scan line and on different data lines in the display panel, into a plurality of memory cells connected to a selected word line.

Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Abe, Akaishi and Kurokawa.  Akaishi improves Abe’s display by using storage devices, display drivers, electro-optical devices, electronic apparatuses, and the like provided in which a RAM can be accessed in a vertical write mode and a horizontal write mode without a conversion circuit or the like for display data being externally provided thus allowing the usage of less RAM in the display. Kurokawa improves the reliability of the memory cell by using metal oxide transistors.

Regarding claim 5 Abe, Akaishi and Kurokawa teach everything above (see claim 4). In addition Kurokawa teaches wherein the memory cell further comprises a second transistor whose semiconductor layer includes silicon, An oxide semiconductor is preferably used as such a semiconductor. [Kurokawa para 0123 and see Fig. 4A] A memory cell in this embodiment includes a transistor including a semiconductor layer in which a channel is formed and a Group 14 semiconductor of the periodic table (e.g., silicon) is contained and a transistor including an oxide semiconductor layer in which a channel is formed [Kurokawa para 0258] and wherein a gate of the second transistor is electrically connected to the one electrode of the capacitor and the one of the source and the drain of the first transistor.  A gate of the transistor 262 is connected to [Kurokawa para 0119] a second electrode of the transistor 261 is connected to one electrode of the capacitor 281 and a first electrode of the transistor 262. [Kurokawa para 0118 and see Fig. 4] 

8.	Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe, Akaishi and Takayama et al., US Patent Application (20030162312), hereinafter “Takayama”

Regarding claim 6 Abe teaches a display system comprising: 
a first display panel comprising: a first display region; and a first non-display region, The display unit 1 having flexibility may be used in a state where … a non-visible portion is formed at a part of the display section 100 as illustrated in FIG. 3B. [Abe para 0038 and see Fig. 3B]; comprising:
a first control IC The control section 124 uses the display switching signal sent from the determination section 123 to control the display  [Abe para 0046]
a first memory circuit configured to store first display region data the storage section 122 [Abe para 0040]; 
a first correction circuit (The control section 124) configured to receive first image data from the host controller and process the first image data based on the first  to be written to the first display region: while an image which the user wishes to display is being displayed on the visible portion S, ... thereby allowing a display portion and the visible portion S, which is actually visually recognized by the user of the display unit 1 to correspond to each other. [Abe para 0029 and see Fig. 4] The control section 124 executes various kinds of controls on the non-visible portion R of the display section 100 based on the determination of the determination section 123. [Abe para 0040] The display-stop function may be implemented by stopping a display drive of pixels of the non-visible portion R, that is, by stopping the electricity supply to the corresponding pixels, or stopping the input of a display signal (i.e. this would prevent data from actually being written or applied to the pixels in the area of the display where no display would be produced, rather than a “black display”). For example, in a case of a liquid crystal display unit, a part of a backlight may be turned off, and in a case of an organic EL (electro luminescence) display unit, light emission may be partially stopped. When the image display on the non-visible portion R is stopped, unnecessary electricity consumption is suppressed. [Abe para 0026]; 
a second control IC The control section 124 uses the display switching signal sent from the determination section 123 to control the display  [Abe para 0046] comprising: 
a second memory circuit configured to store second display region data the storage section 122 [Abe para 0040],; 
while an image which the user wishes to display is being displayed on the visible portion S, ... thereby allowing a display portion and the visible portion S, which is actually visually recognized by the user of the display unit 1 to correspond to each other. [Abe para 0029 and see Fig. 4]The control section 124 executes various kinds of controls on the non-visible portion R of the display section 100 based on the determination of the determination section 123. [Abe para 0040] The display-stop function may be implemented by stopping a display drive of pixels of the non-visible portion R, that is, by stopping the electricity supply to the corresponding pixels, or stopping the input of a display signal (i.e. this would prevent data from actually being written or applied to the pixels in the area of the display where no display would be produced, rather than a “black display”). For example, in a case of a liquid crystal display unit, a part of a backlight may be turned off, and in a case of an organic EL (electro luminescence) display unit, light emission may be partially stopped. When the image display on the non-visible portion R is stopped, unnecessary electricity consumption is suppressed. [Abe para 0026]; and 
Abe does not teach but Akaishi teaches a host controller The control circuit 150 performs processing regarding an interface with an external processing unit 400, and controls the units of the driver 100. [Akaishi para 0084]; 
The mode setting signal may be input from a terminal of a driver 100 IC [Akaishi para 0080] the mode is switched between the vertical write mode and the horizontal write mode based on the mode setting signal, and display data is read out from the memory cell array 120 [Akaishi para 0081];
a second display driver IC configured to output the fourth image data to the second display panel, wherein the second image data is displayed on the first display region, and wherein the fourth image data is displayed on the second display region. The mode setting signal may be input from a terminal of a driver 100 IC [Akaishi para 0080] the mode is switched between the vertical write mode and the horizontal write mode based on the mode setting signal, and display data is read out from the memory cell array 120 [Akaishi para 0081]; and 
Abe nor Akaishi teaches teach but Takayama teaches a second display panel comprising: a second display region; and a second non-display region, As shown in FIG. 4, with respect to a TFT substrate (substrate to which TFTs are mainly formed) 112 used for manufacturing an active matrix liquid crystal display device which driver circuits are integrally formed, driver circuit portions 114 and 115 are provided in the vicinity of a pixel portion 113. [Takayama para 0112] 

Abe discloses a display unit has a flexible display section, a detection section for detecting a deflection amount and a deflection direction of the display section, a determination section for determining a visible portion and a non-visible portion of the display section based on the deflection amount and the deflection direction, and a 
Akaishi discloses a write circuit of a storage device, in a first mode, writes a plurality of first pixel data units, each of the first pixel data units being constituted by data for pixels that are on the same data line and on different scan lines in a display panel, into a plurality of memory cells connected to a selected word line, and in a second mode, writes a plurality of second pixel data units, each of the second pixel data units being constituted by data for pixels that are on the same scan line and on different data lines in the display panel, into a plurality of memory cells connected to a selected word line.
Takayama discloses the display device having the light emitting element in which the layer containing the organic compound material serves as the light emitting layer can handle moving images better than a liquid crystal display, and provides a display device with a wide field of vision. Further, by using the ceiling of the vehicle as the base and curving and attaching the display device having the light emitting element in which the layer containing the organic compound material serves as the light emitting layer along the curved surface of the ceiling, it becomes possible to perform an image display and interior lighting. Further, in an automobile, for example, if the flexible display device of the present invention is attached to the portions between the windows and then a camera corresponding to each of the display devices and capable of capturing the outside view is mounted onto the exterior of the car and the displays and the camera 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the inventions of Abe, Akaishi and Takayama.  The teachings of all three are well known in the art and it would be obvious for one skilled in the art to design a display system using multiple displays providing each display its controlling, memory and processing systems well known systems such as multiple displays taught by Takayama being driven and controlled by systems used by Abe and Akaishi.  It has been ruled that one of of ordinary skill in the art can combine known teachings to produce a more reliable and accurate display while providing functional placement in a vehicle.

Regarding claim 7 Abe, Akaishi and Takayama teach everything above (see claim 6). In addition Takayama teaches wherein the first display region and the second display region are different in size, and wherein the first display region data and the second display region data are different from each other. near a steering wheel portion 2602, the dashboard portion 2601 is formed with a display portion 2603 in which digital displays of a speedometer and other such measuring instruments are made. [Takayama para 0204 and see Fig. 13 indicating different sized displays]

Regarding claim 8 Abe, Akaishi and Takayama teach everything above (see claim 6). In addition Abe teaches wherein the first correction circuit is configured to The determination section 123 may use the set value and the deflection amount of the display section 100 stored in the storage section 122 to determine whether the display section 100 has the non-visible portion R. The control section 124 executes various kinds of controls on the non-visible portion R of the display section 100 based on the determination of the determination section 123. [Abe para 0040]  and wherein the fifth image data is blank or black display. Examples of the fixed-image display function may include switching of the non-visible portion R to a single-color display, for example. In particular, when a displayed color is set to black, the fixed-image display function may be realized by stopping the display drive similarly to the above-mentioned display-stop function [Abe para 0027]


Regarding claim 9 Abe, Akaishi and Takayama teach everything above (see claim 6). In addition Abe teaches wherein the first correction circuit is configured to compress or enlarge the first image data in accordance with the size of the first display region. "when the area of the visible portion S occupies two-thirds or less of the entire display section 100" may be used as a method or criteria to determine whether the display unit 1 is being deflected to such an extent that the visible portion S and the non-visible portion R can be distinguished from each other as illustrated in FIG. 3B, for example. The set value for the area corresponding to the two-thirds (not necessarily limited to two-thirds) of the entire display section 100 may be previously stored in a storage section 122 of the display unit 1 as a data table, for example. It is to be noted that this set value may be reset by the user freely [Abe para 0037]

9.	Claims 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe, Akaishi, Takayama and further in view of Kurokawa

Regarding claim 10 Abe, Akaishi and Takayama teach everything above (see claim 6). In addition Akaishi teaches wherein the first memory circuit comprises a memory cell, The sense amplifier AMP reads out data from a memory cell [Akaishi para 0115] wherein the memory cell comprises: 
Akaishi does not each but Kurokawa teaches a first transistor whose semiconductor layer includes an oxide semiconductor A gate of the transistor 261 is connected to the second gate line 252 [Kurokawa para 0118] An oxide semiconductor is preferably used as such a semiconductor. [Kurokawa para 0123 and see Fig. 4A]; and a capacitor, one electrode of the capacitor electrically connected to one of a source and a drain of the first transistor a second electrode of the transistor 261 is connected to one electrode of the capacitor 281. [Kurokawa para 0118]

Abe discloses a display unit has a flexible display section, a detection section for detecting a deflection amount and a deflection direction of the display section, a determination section for determining a visible portion and a non-visible portion of the display section based on the deflection amount and the deflection direction, and a 
Akaishi discloses a write circuit of a storage device, in a first mode, writes a plurality of first pixel data units, each of the first pixel data units being constituted by data for pixels that are on the same data line and on different scan lines in a display panel, into a plurality of memory cells connected to a selected word line, and in a second mode, writes a plurality of second pixel data units, each of the second pixel data units being constituted by data for pixels that are on the same scan line and on different data lines in the display panel, into a plurality of memory cells connected to a selected word line.
Takayama discloses the display device having the light emitting element in which the layer containing the organic compound material serves as the light emitting layer can handle moving images better than a liquid crystal display, and provides a display device with a wide field of vision. Further, by using the ceiling of the vehicle as the base and curving and attaching the display device having the light emitting element in which the layer containing the organic compound material serves as the light emitting layer along the curved surface of the ceiling, it becomes possible to perform an image display and interior lighting. Further, in an automobile, for example, if the flexible display device of the present invention is attached to the portions between the windows and then a camera corresponding to each of the display devices and capable of capturing the outside view is mounted onto the exterior of the car and the displays and the camera 
Kurokawa discloses a cache memory which can operate with less power consumption and has an improved cache hit rate and a method for driving the cache memory are provided. Two data storage portions (a first storage portion and a second storage portion) and one data transfer portion are provided in one memory cell in a memory set included in a cache memory, and arranged so that data can be transferred between the two storage portions via the data transfer portion. One of the two data storage portions can store data input from the outside and output data to a comparison circuit paired with the memory set
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the inventions of Abe, Akaishi and Takayama.  The teachings of all three are well known in the art and it would be obvious for one skilled in the art to design a display system using multiple displays providing each display its controlling, memory and processing systems well known systems such as multiple displays taught by Takayama being driven and controlled by systems used by Abe and Akaishi.  It has been ruled that one of of ordinary skill in the art can combine known teachings to produce a more reliable and accurate display while providing functional placement in a vehicle. Kurokawa improves the reliability of the memory cell by using metal oxide transistors.

An oxide semiconductor is preferably used as such a semiconductor. [Kurokawa para 0123 and see Fig. 4A] A memory cell in this embodiment includes a transistor including a semiconductor layer in which a channel is formed and a Group 14 semiconductor of the periodic table (e.g., silicon) is contained and a transistor including an oxide semiconductor layer in which a channel is formed [Kurokawa para 0258] and 
wherein a gate of the second transistor is electrically connected to the one electrode of the capacitor and the one of the source and the drain of the first transistor. A gate of the transistor 262 is connected to [Kurokawa para 0119] a second electrode of the transistor 261 is connected to one electrode of the capacitor 281 and a first electrode of the transistor 262. [Kurokawa para 0118 and see Fig. 4] 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694